Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 7 and 12 which changes the scope of the claims and as such a new grounds of rejection is issued.
Terminal Disclaimer
Examiner acknowledges that a Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed on pending application number 16352095 no Patent # 10978751 on 7/02/2021 which was subsequently approved.

In regards to the 103 rejection of Claim(s) 1 and similarly claim 12 Applicant asserts (pg. 7):
However, 'voltage Vi' is not utilized in detecting disconnection of the 'connection line Ii'. Thus, Yoshida '580 discloses only a first condition, and does not disclose that an open circuit determination is made based on a second condition along with the first condition.
In response:
As can be seen from the rejection pf claim 1 and similarly claim 12 where the Examiner uses Yoshida to teach claim language as follows:
Yoshida teaches a break in a connection line “li” (Fig. 8) can be detected when there is a change in the original battery voltage values (Fig. 3-6 and [0023] lines 211 showing a difference in Vi + 1 and Vi before and after line break) and when Vi + 1> Vi 
Therefore Yoshida is capable of determining that an open circuit condition exists in the first balancing circuit when both of the first and second conditions are satisfied, wherein the first condition is satisfied if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, and the second condition is satisfied if the second cell voltage value associated with the second resistor is less than a second threshold voltage value, wherein the first threshold voltage value is greater than the second threshold voltage value.
For example, prior to a break in connection line “li”, for a battery voltage of ei+1= 5V and ei= 4.5 V
 Vi +1 = 5V and 
Vi = 4.5 V 
After a break in connection line “li”,  
Vi + 1> 5V, and 
Vi <4.5 V (Based on the equations identified in [0030]-[0033] and using the circuit of Fig. 8), in which a break in a connection “li” will be detected.
As such, the diagnostic device is capable of determining a break in a connection “li” when Vi + 1 increased from 5 V (e.g. the first cell voltage value associated with the first resistor is greater than a first threshold voltage value) and Vi decreased from 4.5 V (e.g. the second cell voltage value associated with the second resistor is less than a second threshold voltage value), wherein the first threshold voltage value is greater than 
In regards to the 103 rejection of Claim(s) 7 (pg. 8):
Referring to claim 7 as amended, applicant submits that Yoshida '298, Yoshida '580, an McCormick alone or in combination, do not teach or suggest: "wherein the first resistor, the second resistor and the third resistor have an alternating resistance pattern where the third resistance is equal to the first resistance, and the first resistance and the third resistance are greater than the second resistance, respectively."
In response:
Examine respectfully disagrees and points to the rejection of claim 7 where the examiner uses the combined teachings of Yoshida '298, Yoshida '580 to teach the claim language of claim 7 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “a third Zener diode “ which lack antecedence basis. 
Examiner will examine/interpret as “a first Zener diode”
Correction is required.

    PNG
    media_image1.png
    880
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    862
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    850
    874
    media_image3.png
    Greyscale

Fig. 7-8 of Yoshida ‘298

    PNG
    media_image4.png
    771
    746
    media_image4.png
    Greyscale

Fig. 8 of Yoshida ‘580

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 1,3-5 and 7-10,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20080143298) hereinafter Yoshida ‘298 In view of Yoshida (JP 2007010580) hereinafter Yoshida ‘580. (Note: Examiner uses Yoshida JP 2007010580 to make rejection but relies on machine translation to clarify position).
As to claim 1, Yoshida ‘298 discloses a battery system, comprising:
 a first cell balancing circuit (Fig. 7 above) electrically coupled to first and second sense lines and to first and second electrical terminals of a first battery cell (Fig. 7 above, C4 as first battery cell); the first cell balancing circuit having a first transistor (Fig. 7 SW4 can be a transistor [0022]) electrically coupled in parallel to the first battery cell (Fig. 7 above);
 a second cell balancing circuit (Fig. 7 above) electrically coupled to the second sense line and a third sense line and to first and second electrical terminals of a second battery cell (Fig. 7 above, C3 as first battery cell); the second cell balancing circuit having a second transistor (Fig. 7 SW3 can be a transistor [0022]) electrically coupled in parallel to the second battery cell (Fig. 7 above); 
 a microcontroller (Fig. 7 Abnormality diagnostic section 10’ is a microcomputer [0026]) commanding each of the first and second transistors to transition to an open operational state such that the first and second balancing circuits, respectively, are turned off (Fig. 7 S390 diagnostic section 10’ configured to shut off all switches [0099]); 
a first resistor electrically coupled to the first and second sense lines, a second resistor electrically coupled to the second and third sense lines, and the first resistor having a first resistance that is greater than a second resistance of the second resistor.
Yoshida ‘580 teaches a first resistor electrically coupled to the first and second sense lines (Fig.8 Ra11), a second resistor electrically coupled to the second and third sense lines (Fig.8 Ra12), and the first resistor having a first resistance that is greater than a second resistance of the second resistor (ratio of Ra11/Ra12>1.2. Therefore Ra11 is larger than Ra12 [0033])
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoshida ‘298 to include a first resistor electrically coupled to the first and second sense lines, a second resistor electrically coupled to the second and third sense lines, and the first resistor having a first resistance that is greater than a second resistance of the second resistor, in order to easily detect if the line connecting the terminal of the cell group and the input terminal of the cell voltage measuring device is broken or has poor contact as taught by Yoshida ‘580 ([0031]-[0032]).
Yoshida ‘298 does not disclose/teach an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the second resistor at the first time while the second cell balancing circuit is turned off, and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and second voltage values being associated with the first and second resistors, respectively. 
Yoshida ‘580 teaches voltage measuring circuits (Di and Di+1) measuring a first cell voltage between the first and second sense lines and across the first resistor (See Fig. 8 above and [0030]-[0031] voltage measuring circuit Di+1 measures Vi + 1= Ra11 / (Ra11 + Ra12) × (ei + ei + 1) when a connection line Ii is disconnected/broken. Based on voltage divider/ohms law principle, the voltage across resistor Ra11 (first resistor) is equal to Vi + 1, Therefore the voltage measured across Ra11 is also measured between the first and second sense lines as identified above) and a second cell voltage between the second and third sense lines and across the second resistor (See Fig. 8 above and [0030]-[0031] voltage measuring circuit Di measures Vi= Ra12 / (Ra11 + Ra12) × (ei + ei + 1) when a connection line Ii is disconnected/broken. Based on voltage divider/ohms law principle, the voltage across resistor Ra12 (second resistor) is equal to Vi. Therefore the voltage measured across Ra12 is also measured between the second and third sense lines as identified above) and determining first and second cell voltage values based on the first and second cell voltages, respectively (Vi + 1, Vi), the first and second voltage values being associated with the first and second resistors, respectively ([0030]-[0031], Fig. 8).
Although Yoshida ‘580  teaches voltage measuring circuits measuring a first cell voltage between the first and second sense lines and across the first resistor and measuring a second cell voltage between the second and third sense lines and across the second resistor as specified above, Yoshida does not specifically teach measuring said first and second cell voltages across said sense lines and across said first and at a first time while the first cell balancing circuit is turned off and the second cell balancing circuit is turned off, respectively.
However, since Yoshida ‘298 first and second cell balancing circuit creates an open circuits between the first, second and third sense lines when switches SW1-SW4 are turned off (See Fig. 7 and Fig. 8 S390-S400 of Yoshida ‘298 above), and Yoshida ‘580 measures the first and second cell voltages across sense lines and resistors when there is an open circuit between the sense lines (as seen in Fig. 8 of Yoshida ‘580 above), then Yoshida ‘580 is configured to measure a first cell voltage between the first and second sense lines and across the first resistor at a first time while a first cell balancing circuit is turned off, and measure a second cell voltage between the second and third sense lines and across the second resistor at the first time while a second cell balancing circuit is turned off.
Regarding an integrated circuit, Yoshida ‘298 in view of Yoshida ‘580 does not explicitly teach that the voltage measuring circuits measuring the first and second cell voltages and determining the first and second cell voltages values as specified above are an integrated circuit.
It would have been obvious to a person of ordinary skill in the art to modify the voltage measuring circuits of Yoshida ‘580 measuring the first and second cell voltages and determining the first and second cell voltages values to be an integrated circuit, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoshida ‘298 to include an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first 
Yoshida ‘298 does not disclose/teach the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit when both of the first and second conditions are satisfied, wherein the first condition is satisfied if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, and the second condition is satisfied if the second cell voltage value associated with the second resistor is less than a second threshold voltage value, wherein the first threshold voltage value is greater than the second threshold voltage value.
Yoshida teaches a break in a connection line “li” (Fig. 8) can be detected when there is a change in the original battery voltage values (Fig. 3-6 and [0023] lines 211 showing a difference in Vi + 1 and Vi before and after line break) and when Vi + 1> Vi ([0030]-[0033]…e.g. the value of equation (10) and the value of equation (11) will be different, and disconnection detection will be possible). 
Therefore Yoshida is capable of determining that an open circuit condition exists 
For example, prior to a break in connection line “li”, for a battery voltage of ei+1= 5V and ei= 4.5 V
 Vi +1 = 5V and 
Vi = 4.5 V 
After a break in connection line “li”,  
Vi + 1> 5V, and 
Vi <4.5 V (Based on the equations identified in [0030]-[0033] and using the circuit of Fig. 8), in which a break in a connection “li” will be detected.
As such, the diagnostic device is capable of determining a break in a connection “li” when Vi + 1 increased from 5 V (e.g. the first cell voltage value associated with the first resistor is greater than a first threshold voltage value) and Vi decreased from 4.5 V (e.g. the second cell voltage value associated with the second resistor is less than a second threshold voltage value), wherein the first threshold voltage value is greater than the second threshold voltage value (5V > 4.5V).
It would have been obvious to a person of ordinary skill in the art to modify the microcontroller of Yoshida ‘298 to receive the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit when both 
As to claim 3, Yoshida ‘298 in view of Yoshida ‘580 teaches the battery system of claim 1, wherein the first terminal of the first battery cell being electrically coupled in series with the first sense line, and the second terminal of the first battery cell being electrically coupled in series with the second sense line (Fig. 7 of Yoshida ‘298 above).
As to claim 4, Yoshida ‘298 in view of Yoshida ‘580 teaches the battery system of claim 3, wherein the integrated circuit is electrically coupled to the first and second sense lines and to the microcontroller (Fig. 8 of Yoshida ‘580 above voltage detecting circuits electrically coupled to the first and second sense lines). 
It would have been obvious to a person of ordinary skill in the art to modify the voltage detecting circuits of Yoshida ‘580 to be an integrated circuit and be electrically coupled to the first and second sense lines and to the microcontroller, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
As to claim 5, Yoshida ‘298 in view of Yoshida ‘580 teaches the battery system of claim 1, wherein: the microcontroller commanding the first transistor to transition to the open operational state (Fig. 8 S390 diagnostic section 10’ shuts all  by sending a first command message to the integrated circuit (diagnostic section 10’ is a microcomputer [0026] and is configured to shut off all switches in S390 of Fig. 8 [0099]. of Yoshida ‘298. Command in S390 identifies as a first command message).
Yoshida ‘298 in view of Yoshida ‘580 further teaches outputting a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message (Fig. 8 S390 of Yoshida ‘298 where the diagnostic section 10’ is configured to shut off all switches in response to command in S390 of Yoshida ‘298 [0098]).
Regarding an integrated circuit, it would have been obvious to a person of ordinary skill in the art to modify the diagnostic section 10’ of Yoshida ‘298 to output a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
As to claim 7, Yoshida ‘298 in view of Yoshida ‘580 teaches the battery system of claim 1, further comprising: a third cell balancing circuit electrically coupled to the third sense line and a fourth sense line and to first and second electrical terminals of a third battery cell (Fig. 7 above, C2 as third battery cell); the third cell balancing circuit having a third transistor electrically coupled in parallel to the third battery cell (Fig. 7 above SW2 can be a transistor [0022]); 
the microcontroller commanding the third transistor to transition to the open operational state such that the third balancing circuit is turned off (Fig. 7 S390 diagnostic section 10’ shuts all switches off [0099]); the integrated circuit measuring a third cell voltage between the third and fourth sense lines at the first time while the third cell balancing circuit is turned off and determining a third cell voltage value based on the third cell voltage (Fig. 8 S390-400); and the microcontroller receiving the third voltage value (Fig. 8 S390-400).
Regarding an integrated circuit, it would have been obvious to a person of ordinary skill in the art to modify the diagnostic section 10’ of Yoshida ‘298 to output a first control signal to induce the first transistor to transition to the open operational state, in response to the first command message, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
Yoshida ‘298 does not disclose/teach and a third resistor electrically coupled to the third and fourth sense lines; the third resistor having a third resistance greater than the second resistance of the second resistor nor wherein the first resistor, the second resistor and the third resistor have alternating resistance pattern where the third resistance is equal to the first resistance, and the first resistance and the third resistance are greater than the second resistance, respectively. 
Yoshida ‘580 teaches a first resistor electrically coupled to the first and second sense lines (Fig.8 Ra11), a second resistor electrically coupled to the second and third sense lines (Fig.8 Ra12), and the first resistor having a first resistance that is greater than a second resistance of the second resistor (ratio of Ra11/Ra12>1.2. Therefore Ra11 is larger than Ra12 [0033]). 
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoshida ‘298 to include a first resistor electrically coupled to the first 
Although Yoshida ‘580 does not teach a third resistor electrically coupled to the third and fourth sense lines with the same properties as the first resistor as described above, it would be obvious to one of ordinary skill in the art to modify the battery system of Yoshida ‘298 to include a third resistor electrically coupled to the third and fourth sense lines with the same properties as the first resistor as described above as it would be a duplication of parts.
Therefore one of ordinary skill in the art can see that modifying Yoshida ‘298 with the teachings of Yoshida ‘580 (i.e. third resistor third resistor electrically coupled to the third and fourth sense lines with the properties of the first resistor) will result the first resistor, the second resistor and the third resistor have alternating resistance pattern where the third resistance is equal to the first resistance, and the first resistance and the third resistance are greater than the second resistance, respectively.
Yoshida ‘298 does not disclose/teach the microcontroller receiving the third voltage value and determining that an open circuit condition exists in the second balancing circuit when both of the third and fourth conditions are satisfied, wherein the third condition is satisfied if the third cell voltage value is greater than a third threshold voltage value, and the fourth condition is satisfied if the second cell voltage value is less than the second threshold voltage value.

Therefore Yoshida is capable of determining that an open circuit condition exists in the second balancing circuit both of the third and fourth conditions are satisfied, wherein the third condition is satisfied if the third cell voltage value is greater than a third threshold voltage value, and the fourth condition is satisfied if the second cell voltage value is less than the second threshold voltage value.
For example, prior to a break in connection line “li”, for a battery voltage of ei+1= 5V and ei= 4.5 V
 Vi +1 = 5V and 
Vi = 4.5 V 
After a break in connection line “li”,  
Vi + 1> 5V, and 
Vi <4.5 V (Based on the equations identified in [0030]-[0033] and using the circuit of Fig. 8), in which a break in a connection “li” will be detected.
As such, the diagnostic device is capable of determining a break in a connection “li” when Vi + 1 increased from 5 V (e.g. the first cell voltage value associated with the first resistor is greater than a first threshold voltage value) and Vi decreased from 4.5 V (e.g. the second cell voltage value associated with the second resistor is less than a second threshold voltage value), wherein the first threshold voltage value is greater than 
It would have been obvious to a person of ordinary skill in the art to modify the microcontroller of Yoshida ‘298 to receive the third voltage value and determining that an open circuit condition exists in the second balancing circuit both of the third and fourth conditions are satisfied, wherein the third condition is satisfied if the third cell voltage value is greater than a third threshold voltage value, and the fourth condition is satisfied if the second cell voltage value is less than the second threshold voltage value in order to easily detect that a connection line is broken as taught by Yoshida ‘580 ([0031]-[0032]) to further facilitate maintenance and repair.
As to claim 8, Yoshida ‘298 in view of Yoshida ‘580 teaches the battery system of claim 7.
Yoshida ‘298 in view of Yoshida ‘580 does not teach wherein the third threshold voltage value is equal to the first threshold voltage value.
However, absent an objective showing of criticality with regards to the claimed third threshold voltage value being equal to the first threshold voltage value, it would have been obvious to one of ordinary skill in the art through routine experimentation to make third threshold voltage value is equal to the first threshold voltage value as it is a duplication of parts.
As to claim 9, Yoshida ‘298 in view of Yoshida ‘580 teaches the battery system of claim 7, wherein the first terminal of the third battery cell being electrically coupled in series with the third sense line, and the second terminal of the third battery cell being electrically coupled in series with the fourth sense line (Fig. 7 of Yoshida ‘298 above).
As to claim 10, Yoshida ‘298 in view of Yoshida ‘580 teaches battery system of claim 9, wherein the voltage detecting circuits are electrically coupled to the first, second, third, and fourth sense lines (Fig. 8 of Yoshida 580 above where voltage measuring circuits electrically coupled to the first, second, third, and fourth sense lines). 
Regarding an integrated circuit, it would have been obvious to a person of ordinary skill in the art to modify the voltage detecting circuits of Yoshida ‘580 to be an integrated circuit, in order to reduce the size and cost of manufacturing cell voltage detecting circuits.
As to claim 12, it is based on the remarks of rejected claim 1 above, and is similarly rejected. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20080143298) hereinafter Yoshida ‘298 In view of Yoshida (JP 2007010580) hereinafter Yoshida ‘580 in view of McCormick (US 20170271888).

As to claim 11, Yoshida ‘298 in view of Yoshida ‘580 teaches the battery system of claim 7.
Yoshida ‘298 does not disclose/teach a third Zener diode (interpreted as “a first Zener diode”) electrically coupled to the third and fourth sense lines and being electrically coupled in parallel to the third resistor.
McCormick teaches a first Zener diode electrically coupled to the first and second sense lines and being electrically coupled in parallel to the first resistor; (Fig. 1 Zeners 198 and 298).

It would be obvious to one of ordinary skill in the art to include a Zener diode electrically coupled to the third and fourth sense lines and being electrically coupled in parallel to the third resistor as it is a duplication of parts.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859